          Case 5:18-cv-01194-GEKP Document 60 Filed 05/10/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


R. ALEXANDER ACOSTA,                                 :
Secretary of Labor,                                  :
                    Plaintiff,                       :           CIVIL ACTION
                                                     :
                v.                                   :
                                                     :
EAST PENN MANUFACTURING CO.,                         :           No. 18-1194
              Defendant.                             :


                                               ORDER

        AND NOW, this 10th day of May, 2019, upon consideration of Defendant’s Second

Motion to Compel (Doc. No. 53), Plaintiff’s Response in Opposition (Doc. No. 54), Defendant’s

Reply in Support (Doc. No. 56), a telephone conference held on April 24, 2019, and the Court’s en

camera review of the documents, it is ORDERED that the motion (Doc. No. 53) is GRANTED. 1



                                                         BY THE COURT:


                                                         S/Gene E.K. Pratter
                                                         GENE E.K. PRATTER
                                                         UNITED STATES DISTRICT JUDGE




1
         Although the motion is granted, the Court does not conclude that the documents must be produced
in their totality. Plaintiff will produce the documents with redactions that are consistent with the Court’s
instructions, pursuant to the en camera review and provided to Plaintiff via email.
